52 F.3d 326NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Vance McCARTY, Defendant-Appellant.
No. 94-1581.
United States Court of Appeals, Sixth Circuit.
April 6, 1995.

Before:  NORRIS and SUHRHEINRICH, Circuit Judges;  BERTELSMAN, Chief District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Defendant-appellant, Vance McCarty, was named in an indictment that alleged that he had conspired with others to distribute and had possessed with an intent to distribute illicit drugs in violation of 21 U.S.C. Secs. 841(a)(1) and 846.  Pursuant to an agreement with the prosecution, defendant pled guilty.


2
Prior to sentencing, the prosecution moved for a downward departure from the otherwise applicable sentence of 292 to 365 months' imprisonment.  The prosecution suggested that defendant be sentenced to ten years' imprisonment.  The district court sentenced defendant to nine years' imprisonment.  Defendant now argues that the district court's downward departure was too small in comparison to the downward departure the district court granted to another similarly situated defendant.


3
"[A] district court's refusal to depart downward from a sentence within the properly computed guideline range is not appealable."  United States v. Pickett, 941 F.2d 411, (6th Cir.1991);  accord, United States v. Landers, 39 F.3d 643, 649 (6th Cir.1994).  Likewise, this court will not consider challenges to the extent of a downward departure granted by a district court.  United States v. Gregory, 932 F.2d 1167, 1168-69 (6th Cir.1991).  We therefore decline to entertain defendant's contention that the district court was too stingy in the degree of the downward departure it granted.


4
Accordingly, the judgment and sentence of the district is affirmed.



*
 The Honorable William O. Bertelsman, Chief Judge for the Eastern District of Kentucky, sitting by designation